     Case 6:21-cv-00016 Document 69 Filed on 07/09/21 in TXSD Page 1 of 10




                      UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                              VICTORIA DIVISION
__________________________________________
                                           )
STATE OF TEXAS, STATE OF                   )
LOUISIANA                                  )
                                           )
                        Plaintiff,         )
      v.                                  )   No. 6:21-cv-00016
                                          )
UNITED STATES OF AMERICA, et al.          )
                                          )
                        Defendants.       )
__________________________________________)

                          DEFENDANTS’ ADVISORY
           IN RESPONSE TO THE COURT’S QUESTION CONCERNING THE
                APPROPRIATENESS OF AN EVIDENTIARY HEARING

       On July 2, 2021, the Court requested that the parties address “whether an evidentiary

hearing is appropriate” in this matter. See Minute Order, July 2, 2021. As explained below, an

evidentiary hearing in connection with Plaintiffs’ motion for a preliminary injunction based on

allegations in a separate complaint is inappropriate and unwarranted. Neither party has requested

an evidentiary hearing—or any discovery—in connection with the preliminary injunction motion,

and the parties have proceeded with a schedule on the basis of the record developed by the parties

at bar. The Court should issue a ruling on the preliminary injunction motion based on the record

as currently constituted.

       Should the Court conclude otherwise, Defendants would request sufficient time to prepare

for any such evidentiary hearing. In order to properly frame the issues, Defendants may require

and seek discovery (written and oral) in anticipation of any hearing, and may need to identify

potential rebuttal witnesses. Moreover, potential scheduling conflicts for both counsel and

witnesses warrant consideration before this Court should schedule any such hearing.


                                               -1-
     Case 6:21-cv-00016 Document 69 Filed on 07/09/21 in TXSD Page 2 of 10




       I.      An evidentiary hearing would be both legally unjustified and factually
               irrelevant.

               a. This Court’s consideration of Plaintiffs’ Motion for Preliminary
                  Injunction should be limited to the current record.

       At the status conference of July 2, 2021, Texas and Louisiana expressly disavowed seeking

production of the administrative record, let alone seeking discovery. See Minute Order, July 2,

2021. The record for this Court’s consideration of Plaintiffs’ motion for preliminary injunction

should, therefore, be closed. Defendants should not be subject to an evidentiary hearing based on

untested factual allegations brought in a separate lawsuit brought by third parties and filed after

the record before this court has been submitted.

       Even if Texas and Louisiana were now to seek to rely on the allegations raised in Coe v.

Biden, Civil Action No. 3:21-cv-00168 (S.D. Tex.), an evidentiary hearing would be inappropriate.

First, as to the merits, in challenges to agency actions, such as this one, the evidentiary record is

presumptively limited to the administrative record. Putting aside whether any threshold arguments

Defendants have raised apply, 1 see generally Defs.’ Opp’n to Pls.’ Mot. for Prelim. Inj. (ECF No.

42), this case is a challenge to agency action. Judicial review of agency action is limited to “the

whole record or those parts of it cited by the party.” 5 U.S.C. § 706; Fla. Power & Light Co. v.

Lorio, 470 U.S. 729, 743-44 (1985). Plaintiffs have disavowed seeking production of the

administrative record—the only evidence they could presumably seek in the case—during these

preliminary injunction proceedings. There is no basis in this posture to then consider matters




1
  The Supreme Court has cautioned that serious questions going to jurisdiction or other
justiciability doctrines, such as those raised in Defendants’ opposition to Plaintiffs’ motion for
preliminary injunction, must be “take[n] into account in assessing the burdens of discovery.” See
United States v. U.S. Dist. Court for Dist. of Oregon, 139 S. Ct. 1 (2018); see also In re United
States, 138 S. Ct. 443, 445 (2017). That same should apply in considering the burdens of an
evidentiary hearing.
                                                -2-
     Case 6:21-cv-00016 Document 69 Filed on 07/09/21 in TXSD Page 3 of 10




beyond the administrative record. Rather, to the extent Plaintiffs can overcome Defendants’

threshold arguments, this Court may only consider this matter as presented by the memoranda

challenged by Plaintiffs in this case. See Camp v. Pitts, 411 U.S. 138, 143 (1972) (holding that

when there is a “contemporaneous explanation” for an agency’s decision, its validity “must . . .

stand or fall on the propriety of that finding”).

       A court reviewing agency action under the APA is thus not typically “permitted to consider

evidence outside the administrative record.” State of La., ex rel. Guste v. Verity, 853 F.2d 322, 327

n.8 (5th Cir. 1988); Exxon Corp. v. Dep’t of Energy, 91 F.R.D. 26, 33 (N.D. Tex. 1981)

(Higginbotham, J.) (finding that information and documents that Plaintiff seeks beyond the

administrative record “are legally irrelevant, and therefore are not discoverable under Fed. R. Civ.

P. 26”). To the extent Texas and Louisiana were to argue that they meet the high burden required

for this Court to consider extra-record evidence, they would first have to make that argument in

the context of the administrative record and whether the administrative record is complete. See

Dep’t of Commerce v. New York, 139 S. Ct. 2551, 2574 (2019) (noting that the order permitting

discovery was “premature” before the administrative record had been completed); id. at 2580

(Thomas, J., concurring in part and dissenting in part) (noting that 8 justices agreed on this point).

       The impropriety of considering extra-record evidence without consideration of the

administrative record extends to when a plaintiffs wishes to submit extra-record evidence on its

own and not obtained through discovery. See Ramos v. Wolf, 975 F.3d 872, 901 (9th Cir. 2020)

(R. Nelson, J., concurring) (stating that the district court committed “error by relying on what both

parties recognize as significant extra-record evidence in assessing Plaintiffs’ APA procedural

claim, including internal emails, a declaration from a former USCIS official, congressional

testimony, and press call minutes, among other things”). Thus, the consideration of extra-record



                                                    -3-
     Case 6:21-cv-00016 Document 69 Filed on 07/09/21 in TXSD Page 4 of 10




evidence on the merits in this context, whether through discovery or an evidentiary hearing, is

inappropriate. Given that Plaintiffs have not even sought the production of the administrative

record in these proceedings, and certainly have not established why that record might be

insufficient, it would be legally improper for this Court to conduct an evidentiary hearing to resolve

the merits of Plaintiffs’ motion, much less a hearing on factual allegations presented in another

civil action currently pending before a different judicial officer. To the extent this Court seeks a

fuller record to resolve Plaintiffs’ motion for a preliminary injunction, it should instead order

production of the administrative record.

       It would also be improper for this Court to conduct an evidentiary hearing to resolve

whether Plaintiffs have demonstrated irreparable harm, or even standing, necessary for a

preliminary injunction. Texas and Louisiana have not relied on any of the allegations in Coe for

their standing or irreparable harm. Rather, they have relied on their own declarants and evidence

in support of their motion for preliminary injunction. It is Plaintiffs’ burden to establish standing

and irreparable harm. The mere filing of another action, by other parties, does not provide grounds

to re-open the record in this action, thereby granting Plaintiffs a second bite at the proverbial apple.

And even if Plaintiffs were given such an opportunity to re-open the record to amend their

complaint and motion for preliminary injunction, Defendants should have an opportunity to brief

those allegations, including their relevance, before this Court decides whether to proceed with any

evidentiary hearing.

       Accordingly, this Court should decline to conduct an evidentiary hearing.

               b. An evidentiary hearing would unnecessarily complicate separate litigation
                  and would not provide probative value.

       For separate reasons sounding in comity, the Court should not conduct discovery

concerning allegations in a separate lawsuit that is now the subject of a preliminary injunction

                                                  -4-
     Case 6:21-cv-00016 Document 69 Filed on 07/09/21 in TXSD Page 5 of 10




motion currently being overseen by another federal judge. See Coe v. Biden, Pls.’ Mot. for Prelim

Inj. Relief (ECF No. 7). To the extent those allegations are subject to scrutiny, through discovery

or otherwise, such matters should arise in that action. Defendants do not take a position at this time

whether Coe should be consolidated with the present matter, but the presiding judge in Coe should

be the one to decide whether there needs to be factual development in that case. Even if Coe is

eventually transferred to this Court, the question of whether factual development is proper should

be decided in the context of that case. Before addressing that question, there would need to be

several threshold matters resolved—including the brazen request by plaintiffs in that case for

Defendants’ counsel to not share an anticipated declaration with DHS even though the declaration

purportedly makes allegations against DHS. See Coe v. Biden, Pls.’ Mot. for Leave to File

Affidavit Under Seal (ECF No. 8) at 2 (“Plaintiffs respectfully request that the Court grant

Plaintiffs leave to file the Affidavit of the Federal Police Foundation under seal, and that the Court

thereby prohibit counsel for Defendants from providing that Affidavit to anyone in the Department

of Homeland Security”). Thus, the presiding judge in Coe should first hear from the parties about

how that case should proceed, including whether any factual development is warranted and how it

should proceed.

       Regardless, an evidentiary hearing focused on the Coe allegations would not prove useful

in deciding the motion for preliminary injunction in the present matter. At best, the testimony of a

few sheriffs and ICE line officers would provide post-issuance anecdotes based on their personal

experiences with the challenged enforcement guidance. But there is no indication that such

testimony would be representative of how ICE is in fact applying the interim guidance at large,

much less whether the decision to issue the guidance was lawful on the whole. See generally Pls.’

Prelim. Inj. Mot. (ECF No. 18). By the terms of the memoranda, specific experiences are likely to



                                                 -5-
     Case 6:21-cv-00016 Document 69 Filed on 07/09/21 in TXSD Page 6 of 10




vary between field offices. See “Interim Guidance: Civil Enforcement and Removal Priorities”

(“ICE Interim Guidance”), ECF 42-2, at 6 (providing that Field Office Directors and Special

Agents-in-Charge are given authority for supervisory approval for enforcement actions that do not

meet the criteria for presumed priorities). Even within a field office, different agents or different

sheriffs interacting with ICE could have varied experiences.

       The imprudence of a narrow inquiry into the anecdotal allegations raised in Coe is easily

demonstrated by even a cursory glance at DHS’s national outreach since the interim guidance

issued. 2 In considering the civil immigration enforcement priorities that will supersede the interim

guidance, see Defendants’ Advisory (ECF No. 63) (noting “Defendants’ current expectation is that

the Secretary will issue new immigration enforcement priorities by the end of August or the

beginning of September”), the Secretary of Homeland Security has sought a wide range of

feedback about the priorities, including the implementation of the interim priorities. Specifically,

DHS and ICE officials have engaged in listening sessions with approximately 30 groups, including

nonprofit organizations, academics, law enforcement agencies (e.g., the National Sheriffs’

Association and the Southwest Border Sheriffs’ Coalition), and state and local governments.

Further, the Secretary so far has held a listening session with ICE field office directors and special

agents-in-charge from across the country, and has traveled to several ICE field offices to engage




2
  The recitations in this paragraph of what DHS has undertaken in consideration of the revised
priorities has been conveyed by DHS to undersigned counsel. Eventually, the outreach DHS has
undertaken in issuing its revised priorities will be included in the administrative record for those
revised priorities, subject to any applicable privilege, should they ever be subject to litigation.
Given the breadth of that outreach, Defendants are not in a position to produce any such
administrative record—which would be a substantial undertaking—nor have they completed the
necessary deliberative process that will precede the issuance of the revised priorities.
Nevertheless, Defendants considered that this type of information would be of assistance to the
Court in assessing the propriety of conducting an evidentiary hearing, and convey it in that
context.
                                                 -6-
     Case 6:21-cv-00016 Document 69 Filed on 07/09/21 in TXSD Page 7 of 10




in-person with rank-and-file employees and other field personnel to learn of their experiences. In

contrast to this holistic policy assessment, a sample of anecdotes by a few sheriffs and line ICE

officers —as presented as allegations in just-filed pleadings in another action — would not be

representative either of the guidance on the whole, or of the ongoing process DHS is itself

undertaking to assess the programmatic, policy, and operational, successes and failures of the

current interim guidance. See Declaration of Thomas Decker, Acting Assistant Director for Field

Operations for Enforcement and Removal Operations (ERO) component of ICE (May 18, 2021),

ECF No. 42-6, ¶ 15 (“The interim guidance issued by Acting Director Johnson seeks to facilitate

a dialogue between ICE’s field offices, senior leadership, and DHS HQ, about what DHS’s

immigration enforcement priorities should be, and how they should be implemented.”).

       In sum, an evidentiary hearing would be legally improper, could unnecessarily complicate

proceedings in different litigation, and would not have probative value.


       II.     Defendants would need sufficient time to prepare for any evidentiary hearing.

       To the extent this Court determines that an evidentiary hearing is warranted,

notwithstanding the arguments to the contrary, Defendants would need enough time to prepare.

Before conducting an evidentiary hearing, and after having an understanding of who would testify,

Defendants would likely want to obtain written discovery on the allegations that the witnesses

would present at an evidentiary hearing, including the scope of that testimony and its relation to

the preliminary injunction motion. Defendants would likely also want to depose the witnesses who

intend to testify and consider whether they would want to call any rebuttal witnesses.

       Defendants should not be prejudiced by the lack of any opportunity to test the Coe

allegations through discovery, especially when Plaintiffs did not make or rely upon these

allegations in the first place. Any scheduling of any hearing should await the development and

                                               -7-
     Case 6:21-cv-00016 Document 69 Filed on 07/09/21 in TXSD Page 8 of 10




testing of these facts, whether through discovery or other means. That is particularly true here

given that any such discovery of non-parties could be complicated by the necessity of issuing

subpoenas and that some of these individuals, if not all of them, may not even be within the

subpoena power of this Court; three of the four plaintiff sheriffs in Coe appear to reside in the

Western District of Texas and the fourth in the Laredo Division of the Southern District of Texas.

See Fed. R. Civ. Pr. 45(c).

       Finally, the scheduling of any evidentiary hearing should account for the schedule of

counsel and witnesses. For example, undersigned counsel, the attorney-in-charge in this matter,

has a longstanding family vacation planned for the final week of July and is unable to travel during

the first week of August because he needs to stay with his children while his wife will be out-of-

town caring for a family member undergoing a medical procedure. Defendants, however, note that

a hearing even in mid-August would be insufficient time for Defendants to properly prepare, and

instead aver again that the scheduling of any hearing should be deferred until the pre-hearing

discovery is completed.

       Accordingly, should this Court proceed with an evidentiary hearing, Defendants should be

given a sufficient time to prepare and address the allegations, while accounting for scheduling

conflicts for both counsel and witnesses.



Dated: July 9, 2021                           Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General

                                              BRIGHAM J. BOWEN
                                              Assistant Branch Director

                                              /s/ Adam Kirschner
                                              ADAM D. KIRSCHNER

                                                -8-
Case 6:21-cv-00016 Document 69 Filed on 07/09/21 in TXSD Page 9 of 10




                               Attorney-in-charge
                               IL Bar. No. 6286601
                               Senior Trial Counsel
                               BRIAN C. ROSEN-SHAUD
                               ME Bar No. 006018
                               MICHAEL F. KNAPP
                               CA Bar No. 314104
                               KUNTAL CHOLERA
                               DC Bar No. 1031523
                               Trial Attorneys
                               United States Department of Justice
                               Civil Division, Federal Programs Branch
                               Tel: (202) 353-9265
                               Fax: (202) 616-8460
                               Email: Adam.Kirschner@usdoj.gov
                                       Brian.C.Rosen-Shaud@usdoj.gov
                                       Michael.F.Knapp@usdoj.gov
                                       Kuntal.Cholera@usdoj.gov

                               Mailing Address:
                               Post Office Box 883
                               Washington, D.C. 20044

                               Courier Address
                               1100 L Street NW, Room 11020
                               Washington, D.C. 20005

                               EREZ REUVENI
                               CA Bar No. 264124
                               Assistant Director
                               U.S. Department of Justice
                               Civil Division, Office of Immigration Litigation
                               P.O. Box 868, Ben Franklin Station
                               Washington, D.C. 20044
                               202-307-4293 (telephone)
                               Email: Erez.R.Reuveni@usdoj.gov

                               Counsel for Defendants


                               DANIEL DAVID HU
                               Assistant United States Attorney
                               Chief, Civil Division
                               State Bar No. 10131415
                               S.D. I.D. 7959
                               Southern District of Texas

                                 -9-
    Case 6:21-cv-00016 Document 69 Filed on 07/09/21 in TXSD Page 10 of 10




                                             1000 Louisiana, Suite 2300 Houston, TX 77002
                                             Tel: (713) 567-9000
                                             Fax: (713) 718-3300
                                             Daniel.Hu@usdoj.gov

                                             Local Counsel



                             CERTIFICATE OF COMPLIANCE

       I certify that the total number of words in this motion, exclusive of the matters designated

for omission, is 2417, as counted by Microsoft Word.


                                             /s/ Adam D. Kirschner
                                             ADAM D. KIRSCHNER


                                CERTIFICATE OF SERVICE

       I certify that a true and accurate copy of the foregoing document was filed electronically

(via CM/ECF) on July 9, 2021.

                                             /s/ Adam D. Kirschner
                                             ADAM D. KIRSCHNER




                                               -10-
